Citation Nr: 1502241	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic stomach disorder, to include gastroesophageal reflux disease (GERD), and to include as secondary to service-connected disorders.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, but came to the Board from the RO in Atlanta, Georgia.

The April 2010, the Veteran testified at a hearing at the Winston-Salem RO before a Decision Review Officer.  In November 2010, the Veteran testified at a hearing at the Winston-Salem RO before the undersigned Veterans Law Judge.  

The Board denied the Veteran's claim in a February 2011 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted the parties' Joint Motion to Remand the claim for additional development.  In accordance with the Court's instructions, the Board remanded this appeal to the RO in June 2012 for additional development and it has been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2011 decision denying the Veteran's claim, the Board noted that there is some indication in the record that the appellant's stomach disorder might be a side effect of his psychiatric medications.  At that time, this possibility merited no further discussion because the Veteran was not service connected for any psychiatric disorder.  However, the Veteran has since been granted entitlement to service connection for schizotypal personality disorder, also claimed as paranoid schizophrenia, bipolar disorder, and posttraumatic stress disorder.  Because the May 2013 VA examination did not address the possibility of a causal relationship between the Veteran's psychiatric medications and his stomach disorder, further development is necessary.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an additional VA examination to determine the nature and etiology of his stomach disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner is advised that the majority of the Veteran's service treatment records are missing and have been formally deemed unavailable.

The Veteran and other laypersons are competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the physician should provide a fully reasoned explanation.

The Board requests that the examiner state whether it is at least as likely as not that the Veteran's stomach disorder is caused or aggravated (permanently worsened beyond the natural progression) by any injury or illness during his military service or by any of his service-connected disorders.  This includes the effects of any medications the Veteran is taking or has taken for any of his service-connected disorders, particularly the recently service connected psychiatric disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature.  If no relationship between the Veteran's stomach disorder and his active military service or his service-connected disorders is identified, that should be set forth.  

2. The AOJ must ensure that the examiner's report complies with this remand and answers the question presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including and any records contained in Virtual VA.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

3. After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




